Citation Nr: 0215722	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1955, from May 1961 to May 1966, and from July 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In June 1997, the veteran presented testimony at a travel 
board hearing before a Member of the Board.  A transcript of 
this hearing has been obtained and associated with his VA 
claims folder

In March 2000, the veteran presented testimony at a travel 
board hearing before the undersigned Member of the Board.  A 
transcript of this hearing has been obtained and associated 
with his VA claims folder.

In September 1997 and June 2000, the Board remanded this case 
to the RO. 

The case has been returned to the Board for appellate review.   


FINDINGS OF FACT

The competent and probative evidence of record indicates that 
the veteran currently has Level II hearing in his right ear 
and Level I hearing in his left ear. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a May 1975 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis of service 
medical records showing bilateral high frequency hearing loss 
and VA audiological examination.  A zero percent evaluation 
was assigned, effective from December 4, 1974.  This 
evaluation has since remained in effect and is at issue in 
this case.

VA outpatient treatment records dated from November 1991 to 
June 1992 show that the veteran was seen and fitted for 
bilateral hearing aids.  A February 1992 audiological 
examination was submitted in graph form.  

The veteran's May 1996 VA audiological examination revealed 
the following pure tone thresholds (in decibels):

HERTZ 	1000	2000	3000	4000
RIGHT	5	55	65	90
LEFT		15	25	50	75

Puretone threshold average was 53 in the right ear and 41 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 90 percent in the right and 96 percent in the left 
ear.  The diagnosis was moderate to severe high frequency 
sensorineural hearing loss, both ears.

VA outpatient treatment records dated in June 1996 show that 
the veteran was evaluated for hearing aids.  It was noted 
that he was a good candidate for bilateral hearing aids.  

During his June 1997 travel board hearing before a Member of 
the Board at the RO, the veteran testified that his hearing 
loss had deteriorated since his last VA examination.  Both 
his wife and children noticed the deterioration of his 
hearing.  Hearing aids were provided via VA but he did not 
wear them because they were more of a hindrance than help.  
Social activities were limited.  The right ear was more 
severe than the left.  

The veteran submitted private audiological examinations dated 
in October 1997 and February 2000 from Bellevue Ear, Nose, 
and Throat Clinic, Inc., P.S.  The examinations were in graph 
form.  

In a statement dated in October 1997, R.Z., M.D., reported 
that the veteran was evaluated in October 1997 for 
sensorineural hearing loss.  The veteran reported significant 
difficulty communicating in almost all situations but 
especially in loud background situations.  He relied heavily 
on lip reading to communicate and had a great deal of 
difficulty communicating if he was not close enough to read 
lips.  An audiogram confirmed a very steeply sloping 
sensorineural hearing loss in both ears with the right ear 
being slightly more affected than the left ear.  

The veteran's April 1999 VA audiological examination revealed 
the following pure tone thresholds (in decibels):

HERTZ 	1000	2000	3000	4000
RIGHT	25	55	65	90
LEFT		20	25	55	80

Puretone threshold average was 59 in the right ear and 45 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in both the right and the left ears.  
The diagnoses were mild to severe high frequency 
sensorineural hearing loss in the right ear and moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.

During his March 2000 travel board hearing before the 
undersigned at the RO, the veteran testified that he was 
followed by a private audiologist.  A VA examiner told him 
that he was on a slippery slope with both ears.  He worked in 
the insurance industry but had difficulty taking applications 
because he could not look at people and write at the same 
time.  He worked as an assistant to a surveyor and used a 
radio held at his ear.  He did not have any special 
telephones but experienced problems using the telephone when 
the background was not absolutely quiet.  The veteran and his 
representative promised to submit treatment records from the 
treating physician.  

The veteran's December 2001 VA audiological examination 
revealed the following pure tone thresholds (in decibels):

HERTZ 	1000	2000	3000	4000
RIGHT	20	60	80	100
LEFT		20	45	60	80

Puretone threshold average was 65 in the right ear and 51 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent both the right and the left ears.  The 
diagnoses were moderately severe to profound sensorineural 
high frequency hearing loss in the right ear and moderate to 
severe high frequency sensorineural hearing loss in the left 
ear.  

Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed November 1996 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) of October 1999 
and most recently issued in April 2002, during the pendency 
of this appeal, of the pertinent law and what the evidence 
must show in order to substantiate his claim.  The Board, 
therefore, believes that appropriate notice has been given in 
this matter.  The SOC and SSOCs also advised him of the 
evidence that had been obtained and considered by the RO.  
Moreover, the Board notes that the outcome of the issue of 
the proper rating for hearing loss disability is, by 
regulation, based on examinations conducted according to 
regulatory specifications.  Although private examinations 
meeting the requirements are for consideration, these 
examinations are also particularly provided by VA 
audiologists and facilities.  VA audiology examinations were 
conducted in 1996, 1999 and 2001.  Private audiology reports 
referred to by the veteran have been obtained and considered 
but it is not clear that these meet the requirements of 
38 C.F.R. § 4.85.  However, as the necessary examinations 
definitely meeting the requirements were provided by VA, 
there is no further evidence to advise the veteran to obtain.  
Thus, although with regard to this issue, he has not been 
advised of the specific VCAA requirements, the Board finds 
that this is harmless error inasmuch as there is no evidence 
to advise him to obtain.  He has been advised in the SOC and 
SSOCs of the evidence that the VA has obtained and 
considered.  

The RO obtained all outstanding treatment records pursuant to 
the Board's June 2000 remand.  The veteran testified in March 
2000 that he had received a hearing test one-week prior and 
the physician indicated that his hearing had "gone down 
some."  The veteran's representative stated that the records 
would be obtained and submitted within 30 days.  The records 
were not submitted and, therefore, in a letter dated in 
January 2001 the RO asked the veteran to complete an 
authorization in order to obtain the audiological examination 
referred to during his hearing.  The authorization produced 
an October 1997 statement and audiological examinations dated 
in October 1997 and February 2000.  Moreover, as noted above, 
the veteran has been afforded contemporaneous VA examinations 
in order to assess the current level of disability of the 
issue on appeal.  Accordingly, it appears that all obtainable 
evidence identified by the appellant relative to his claims 
have been obtained and associated with the claims folder, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

The Board concludes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate the claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on the 
issues, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001). (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999). Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2002).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis 

At the time of the May 1996 VA audiological examination, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 53 decibels and an average puretone hearing 
loss in the left ear of 41 decibels, with 90 percent speech 
discrimination in the right and 96 percent speech 
discrimination in the left ear, which translates to level II 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this equates to level II hearing in the right ear 
and level I hearing the left ear, which is noncompensable 
hearing loss.

At the time of the April 1999 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 59 decibels and an average puretone 
hearing loss in the left ear of 45 decibels, with 94 percent 
speech discrimination, bilaterally, which translates to level 
II hearing in the right ear and level I hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to level II in the right 
ear and level I hearing the left ear, which is noncompensable 
hearing loss.

At the time of the December 2001 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 65 decibels and an average puretone 
hearing loss in the left ear of 51 decibels, with 94 percent 
speech discrimination, bilaterally, which translates to level 
II hearing in the right ear and level I hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to level II in the right 
ear and level I hearing the left ear, which is noncompensable 
hearing loss.  The result is the same under the old and the 
new regulations.

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations. Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. § 4.85(c), 4.86(a) (2002).

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the previous or amended regulations.

The October 1997 private audiological examination results are 
not probative because they do not meet the requirements set 
forth in 38 C.F.R. § 4.85.  Specifically, they do not include 
speech recognition ability.

The Board has considered the February 2000 private 
audiological examination results but finds that they are of 
little probative value.  The examination was accomplished 
after the change in the regulations.  However, it is unclear 
whether or not the Maryland CNC test was used but, in any 
event, in light of those results the RO accorded the veteran 
another audiological examination in December 2001.  The 
findings on the three VA examinations from 1996, 1999 and 
2001 show a consistent pattern of hearing loss.  The private 
2000 examination was inconsistent with this pattern.  The 
Board finds that under the circumstances, the VA examinations 
are far more probative than the private 2000 examination. 

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
has gotten worse and warrants a higher rating.  The VA 
examination clearly show a progression of his hearing loss.  
However, pertinent case law provides that the assignment of 
disability ratings for hearing impairment is to be derived by 
the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  While progression of the loss is shown over the 
years, the pure tone threshold losses and discrimination 
impairment are still not shown to meet the criteria for a 
compensable rating at this time.  The veteran may reopen his 
claim at any time, and if further hearing deterioration to 
the required degree is demonstrated, a compensable rating 
would be warranted.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the VA audiological examinations have failed to 
show that the veteran's bilateral hearing loss is more than 
non-compensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
audiology studies on record.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has also considered all applicable provisions of 38 
C.F.R. Parts 3 and 4 but finds no basis for an allowance. In 
this regard, the Board notes 38 C.F.R. § 3.321(b)(1) provides 
that in an exceptional case, where the schedular evaluations 
are found to be inadequate, the Chief Benefits Director or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service- connected 
disability.  38 C.F.R. § 3.321(b)(1) (2002).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

In the case at hand, there is nothing probative to support a 
finding that the veteran has such an unusual or exceptional 
disability picture as a result of the service- connected 
hearing disability.  He has not recently been hospitalized 
for a hearing disability.

The Board notes that the veteran has reported difficulty 
hearing when in noisy environments.  However, he has not 
reported any loss of income, or opportunities for advancement 
as the result of his hearing loss.  He has also not reported 
substantial loss of working time from his employment as a 
result of his service-connected hearing loss.  There is no 
other evidence that the hearing loss disability causes marked 
interference with employment.  The veteran did testify that 
he voluntarily left the insurance industry due to his 
hearing; however, he has not reported the existence of 
evidence that could show that his hearing loss caused marked 
interference with employment.  Thus, the factors necessary 
for an extraschedular evaluation are not present.

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history and 
treatment for his service-connected disability as reflected 
in the record.  Fleshman v. Brown, 9 Vet. App. 548, 552-53 
(1996).  Accordingly, referral of the veteran's claim for 
consideration of an extraschedular rating is not warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

